DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.

Status of Clams
Claims 1-20 are pending. 
Claim 7 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plate stop tab” extending from the screw locking edge must be shown or the feature(s) canceled from the claim(s).  The figures show the plate stop tab (Figure 15, 105), but they do not appear to extend from the locking edge (104).  The specification describes the plate stop tab as “projections that extend beyond the each end of the screw locking edge” ([0048]) but not extending from the screw locking edge. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “substantially circular.”  The phrase “substantially circular” renders claims 1-6 and 8-18 indefinite because a person of ordinary skill in the art of medical implants would not be able to determine the scope of this phrase.  The term “substantially” is a term of degree with an undefined range.  Based on the current language of the claims, the drawings, and the specification person of ordinary skill in the art would not be 
Claims 2 and 12 recite the limitation “substantially curved.”  The phrase “substantially curved” renders the claims 1-6 and 8-18 indefinite because a person of ordinary skill in the art of medical implants would not be able to determine the scope of this phrase.  The term “substantially” is a term of degree with an undefined range.  Based on the current language of the claims, the drawings, and the specification person of ordinary skill in the art would not be able to determine what degree of curvature would read upon “substantially curved” and what degree of curvature would not read upon the substantially curved claim language. 
Claims 9, 10, 17, and 18 recite the limitation "compliant linking member.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 10, 14, and 18 recite the limitation "said bone screw.”  There is insufficient antecedent basis for this limitation in the claim. Please note: the bone screw is not positively recited in Claims 1 and 11.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 17 appear to be functional in nature, and therefore do not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swanhn et al. (US 2021/0145487, hereinafter “Swanhn”).
Regarding Claim 1, Swanhn discloses a cervical plate assembly [0070] comprising a plate body (Figure 9C, 904) having an anterior surface and a posterior surface opposite the anterior surface (as described in [0123]), the plate body further comprising at least a pair of bone screw holes (Figure 9B) extending through the plate body from the anterior surface through said posterior surface, each of the pair of bone screw holes having a first (9C, 908) and second screw hole (9C, 909) with a substantially circular side wall (as seen in Figure 9C).  Swanhn further discloses a screw lock receiving channel extending between and connecting 
Regarding Claim 11, Swanhn discloses a cervical plate assembly [0070] comprising a plate body (Figure 9C, 904) having an anterior surface and a posterior surface opposite the anterior surface (as described in [0123]), the plate body further comprising at least a pair of bone screw holes (Figure 9B) extending through the plate body from the anterior surface through said posterior surface, each of the pair of bone screw holes having a first (9C, 908) and second screw hole (9C, 909) with a substantially circular side wall (as seen in Figure 9C).  Swanhn further discloses a screw lock receiving channel extending between and connecting said first screw hole and said second screw hole (channel as seen in Figures 9A-9C that is between the first and second screw holes), and a screw lock body (Figure 9C, where 905, 906 and 907 taken together are the screw lock body) located in said screw lock receiving channel (as seen in Figure 9C).  The screw lock body comprises a first screw locking edge (edge of 906) and a second screw locking edge (edge of 907) connected by a compliant middle section (Figure 9D, 905) comprising one or more linking members configured in a serpentine shape (905 is a linking member as seen in Figure 9C and has an “S” shape that can be considered serpentine), where the first screw locking edge partially extends from the side wall of the first 
Regarding Claim 19, Swanhn discloses a screw lock assembly (abstract) comprising a screw lock body (Figure 9C, where 905, 906 and 907 taken together are the screw lock body) with a first screw locking edge (edge of 906) and a second screw locking edge (edge of 907) connected by a compliant middle section (Figure 9D, 905) comprising one or more linking members configured in a serpentine shape (905 is a linking member as seen in Figure 9C and has an “S” shape that can be considered serpentine), where the first screw locking edge partially extends from the side wall of the first bone screw hole into the first bone screw hole (Figure 9C) and the second screw locking edge partially extends from the side wall of the second bone screw hole into the second screw hole (Figure 9C), and where each screw locking edge is configured to engage with a bone screw and secure said bone screw to a cervical plate body (as described in [0125] and [0070] discloses use in the cervical spine).  
Regarding Claims 2 and 12, Swanhn discloses  that the at least one screw locking edge is substantially curved and configured to abut said bone screw (as seen in Figure 9F where sides 906b and 907b are described as “generally crescent sides” which would be considered curved).  
Regarding Claims 3, 13, and 20, Swanhn discloses that the screw locking edge comprises two prongs that overhang from said screw lock and are configured to extend over a head of said bone screw (as seen in Figure 9F, 906b and 907b have two prongs – one on each end - that overhang the screw lock to secure the bone screw as seen in Figure 9C).  
Regarding Claims 5 and 15, Swanhn discloses a plate stop tab (Figure 9F, tabs 906c and 907c) that extend from said screw locking edge.  

Regarding Claims 8 and 16, Swanhn discloses that compliant middle section further comprises one or more binding members (central section of middle section 905 as seen n Figure 9D can be considered the binding member) that connect a first linking member (arm extending portion of 905 as seen in Figure 9D) of the compliant middle section to a second linking member (other arm extending portion of 905 as seen in Figure 9D) of the compliant middle section.  
Regarding Claims 9 and 17, Swanhn discloses that each compliant linking member is configured to function as a spring (as described in [0125]) thereby permitting each of the screw locking edges to be compressed toward said screw lock receiving channel.  
Regarding Claims 10 and 18, Swanhn discloses that inserting a bone screw into one of the bone screw holes compresses each said compliant linking member by pressing inward on one of the screw locking edges and each compliant linking member maintains sufficient outward pressure to prevent said bone screw from being removed (as described n [0125]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swanhn.
Regarding Claims 4 and 14, Swanhn discloses the invention of Claims 1 and 11 substantially as described above, but the embodiment of Figures 9A-9F does not specifically disclose a screw locking edge with a lip configured to extend over a head of a bone screw.  In the embodiment of Figures 4A and 4B, a lip can be seen on the screw locking edge that would extend over the head of a bone screw. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the embodiment of Figures 9A-9F of Swanhn with the lip as seen in the embodiment of Figures 4A and 4B, as this would provide a more secure locking engagement between the locking edge and the bone screw. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774